DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 2, “operational on a computational and memory device” is vague as it is unclear if the clinical programmer has these elements or not.  If the computational and memory device is meant to be positively recited, it is suggested to state “including a computational and memory device”.  In line 2, “…having a wireless communication device” is vague as it is unclear what “having” is referencing.  Is it referencing the programmer or the memory device?  In the next to last line “instructions” are inferentially included and it is unclear if they are being positively or functionally recited.  If the instructions are meant to be positively recited, it is suggested to state so in lines 2-3.
In claims 2 and 3, “non-regular” is vague as it is unclear what “non-regular” means and what is considered a “regular” pulse train.
In claim 4, “the…non-regular pulse trains” lacks antecedent basis.

In claim 6, “the neurological condition” lacks antecedent basis.
In claim 9, “comprises” is vague as the unique characteristic is an additional element.  It is suggested to use “further comprises”.
In claim 10, “its unique identifying characteristic” lacks antecedent basis.  It is suggested to depend the claim off of claim 9 and use “the unique…”.
In claim 11, “through the use of…” is vague and it is unclear if this is a positive recitation of some element to perform this function or not, or just the capability for the wireless to do this.
Similarly, in claim 12, “managed by an interactive user interface” is inferentially including the user interface and it is unclear if it is being positively recited or functionally recited.  If the user interface is meant to be positively recited then it is suggested to state “further comprising an interactive user interface, wherein the clinical programmer is managed by the interactive…”.
In claim 13, the multiple uses of “optionally...button" are vague and unclear if the status bar must be configured to display the buttons but they can be turned off from the display, or if the button is not needed at all and the display is not configured to display the button.  In addition, it is unclear if the status bar has an actual physical button or if it is just a "display" of a button.  It is suggested to use in line 5 something similar to “wherein the clinical programmer is configured to insert into the displayed information on the user interface an advance button, a pulse duration button, an amplitude button, and advanced programming screen button, and a save button, and wherein the displayed information also includes an advanced programming screen button...".  The examiner has interpreted the claim as such since the claim states it is “comprising…and” those buttons.

In claim 19, “markers are set…” is vague and makes the claim incomplete for omitting an element to generate and set the markers. It is unclear what element is doing this function or what the markers relate to.
In claim 21, “a program” is inferentially included and it is unclear if it is being positively or functionally recited and unclear where the program is located.  In addition, “without use of the clinical programmer” is vague as the patient controller used the wireless communication device of the clinical programmer.  
Similarly, claim 22 has this problem as the program is automated by the clinical programmer---therefore it cannot be “without use of the clinical programmer”.
In claim 24, “indefinitely” is vague as the word itself is vague and has no exact limits.
In claim 26, “the non-regular pulse train” lacks antecedent basis.  In addition, “the pulses” and “another of the pulses” are vague and it is unclear which pulses and which pulse trains are being discussed.
Similarly, claim 27 has these problems.
In claim 28, “the plurality of pulses” lacks antecedent basis and it is unclear which pulse train is being discussed.
In claims 28-32, “each pulse” or “at least one of the pulses” is vague as it is unclear which pulses from claim 1 are being referenced/discussed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12, and 18-31 are rejected under 35 U.S.C. 102a2 as being anticipated by Zhu (2014/0257428).  Zhu discloses the use of a clinical programmer (CP), with patient remote (RC), and neurostimulator to apply a non-regular, non-random, differing interpulse interval repeating signal (e.g. figures 7, 12, etc.; monophasic/biphasic/multiphasic--figures 4 and 5, etc.) where the clinical programmer interface initiates and modifies the stimulation and provides instructions to the neurostimulator (note also that the RC can be considered as a “clinical programmer” as a clinician can also use the RC) where the amplitude, duration, frequency, monophasic/biphasic/multiphasic shape, etc. of the pulses in the trains can be adjusted/changed (e.g. figures 5b, 12, paras. 63, etc.).  For claim 1’s limitation of two different pulse trains, Zhu states in paragraphs 59 and 66 that there are at least 4 different channels and each are configured to output an individual pulse train.   As each pulse train is on a different channel, the pulse trains are different since they are delivered to different channels/electrodes.  In addition, since Zhu uses a repeating succession of pulse trains, the first two pulse trains are considered the “first repeating succession” and the next two pulse trains in the grouping are considered the claimed "second repeating succession".  Note that the second repeating pulse train is “different” than the first pulse train since it occurs at a later time. Finally, Zhu incorporates by reference US Patent 6516227 (e.g. para. 62, etc.) and states that the operation of Zhu’s system for outputting pulses is the same as the ‘227 patent, which discloses the use of multiple different channels operating at multiple different amplitudes/pulse trains (e.g. figure 3, col. 12, etc. of the ‘227 patent).   Zhu also incorporates by reference 61/768286 (para. 55) that also uses multiple different pulse trains to provide neuromodulation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12, and 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Grill et al (2018/0064944) in view of Zhu (2014/0257428).  Grill teaches the use of two different non-regular repeating pulse trains having a plurality of non-regular, non-random, differing inter-pulse intervals there between being monophasic/biphasic/multiphasic with differing amplitudes and waveforms to be delivered from a neurostimulator to treat diseases such as Parkinsons (e.g. figures 3-5, 19-22, paras. 10, 15, 69, 71, 72, 73, 83, etc.—the second pattern being adjusted and different after the first pattern is applied).
Grill does not teach the use of a clinical programmer (CP), with patient remote (RC) for wirelessly communicating with the neurostimulator to apply a non-regular, non-random, differing interpulse interval repeating signal where the clinical programmer/RC interface initiates and modifies the stimulation (such as pulse duration, stimulus amplitude) and provides instructions to the neurostimulator.  Zhu teaches the use of a clinical programmer (CP), with patient remote (RC), for wirelessly communicating with the neurostimulator to apply a non-regular, non-random, differing interpulse interval repeating signal (e.g. figures 7, 12, etc.; monophasic/biphasic/multiphasic--figures 4 and 5, etc.) where the programmer/RC interface initiates and modifies the stimulation (such as pulse duration, stimulus amplitude, etc.) and provides instructions to the neurostimulator (note also that the RC can be considered as a “clinical programmer” as a clinician can also use the RC) to allow the physician or patient to program the neurostimulator based on patient conditions to effectively treat the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Grill, with a clinical programmer (CP), with patient remote (RC), for wirelessly communicating with the neurostimulator to apply a non-regular, non-random, differing interpulse interval repeating signal, where the clinical programmer/RC initiates and modifies the stimulation (such as pulse duration, stimulus amplitude) and provides instructions to the neurostimulator (note also that the RC can be considered as a “clinical programmer” as a clinician can also use the RC) as taught by Zhu, to provide the predictable results of allowing the physician or patient to program the neurostimulator based on patient conditions to effectively treat the patient.
Claims 8-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, or over Grill et al in view of Zhu (i.e. modified Grill).  Zhu or modified Grill discloses the claimed invention except for the specific wireless communication device (such as 403 MHz radio transceiver, 2.4 GHz wireless network, or UHF wireless radio), the neurostimulator unique identifier and clinical programmer communicating wirelessly by the identifier, the wireless communication secured through encryption/message authentication/security and, in the alternative, the markers to indicate clinically significant pulse duration or stimulus amplitude values.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Zhu or modified Grill, with the wireless communication device (such as 403 MHz radio transceiver, 2.4 GHz wireless network, UHF wireless radio), the neurostimulator unique identifier and clinical programmer communicating wirelessly by the identifier, the wireless communication secured through encryption/message authentication/security and the markers to indicate clinically significant pulse duration or stimulus amplitude values, as is well known and common knowledge in the art, since it would provide the predictable results of: using government specified frequencies for medical implants so that the different wireless devices do not interfere with other wireless/medical devices; using unique IDs to program the correct implantable device and preventing others who are not authorized from re-programming the device; preventing others who are not authorized from re-programming the device and ensuring that the messages are fully transmitted; and allowing the patient or physician to know what previously values were used, thought to be important, and/or what range is suggested to better provide therapy to the patient.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows several of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/George R Evanisko/Primary Examiner, Art Unit 3792     
9/16/21